   6:19-cv-00588-DCC-JDA       Date Filed 12/02/20    Entry Number 75      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Maegan Garner,                       )          Case No. 6:19-cv-00588-DCC-JDA
                                     )
       Plaintiff/Counter-Defendant,  )
                                     )
v.                                   )                      ORDER
                                     )
                                     )
Society Fashion Week LLC, Alan Brady )
King, Krissy King,                   )
                                     )
       Defendants/Counter-Claimants. )
________________________________ )

      This matter is before the Court upon Plaintiff’s motions for default judgment against

Society Fashion Week LLC and to hold Alan Brady King and Krissy King (“the Individual

Defendants”) in contempt for failing to comply with an order of this Court (“the Contempt

Motion”).1 ECF Nos. 64, 69. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge

Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”). On September 17, 2020, the Magistrate Judge recommended that the motion

for default judgment be taken under advisement and that certified facts supporting a

contempt finding with respect to the Contempt Motion. ECF No. 70. The Magistrate

Judge advised the parties of the procedures and requirements for filing objections to the


      1  As explained in the Report, under these circumstances the Magistrate Judge is
not authorized to hold a party in civil contempt. Accordingly, the Magistrate Judge
construed Plaintiff’s motion as a motion to certify to the district court facts supporting
holding the Individual Defendants in civil contempt. ECF No. 70 fn 1.
   6:19-cv-00588-DCC-JDA        Date Filed 12/02/20    Entry Number 75      Page 2 of 3




Report and the serious consequences if they failed to do so. No party has objected to

the Report and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, no party has objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge as modified.           Plaintiff’s motion for default

judgment [64] is DENIED as premature with leave to refile. Defendants Alan Brady King

and Krissy King are directed to appear for a hearing to show cause why they should not

be held in contempt for the reasons outlined in the Report. The hearing is scheduled for

January 6, 2021, at 11:00am at the Donald S. Russell Federal Building, 201 Magnolia
   6:19-cv-00588-DCC-JDA        Date Filed 12/02/20    Entry Number 75      Page 3 of 3




Street, Spartanburg, South Carolina 29306. The Individual Defendants are cautioned

that failure to appear may be deemed grounds for a finding of contempt, in addition to

those facts identified by the Magistrate Judge. Upon a finding of contempt, the Court may

sanction the offending party or parties to the fullest extent allowed by law, including but

not limited to entering default against them.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
December 2, 2020
Spartanburg, South Carolina
